MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Feb 18 2016, 8:04 am

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                      Gregory F. Zoeller
Elkhart, Indiana                                         Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Akheem J. Purnell,                                       February 18, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1507-CR-1008
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff.                                      Bowers, Judge
                                                         Trial Court Cause No.
                                                         20D02-1501-F2-1



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016      Page 1 of 17
                                         Statement of the Case
[1]   Akheem J. Purnell (“Purnell”) appeals, following a jury trial, his convictions

      and sentence for Level 2 burglary while armed with a deadly weapon1 and

      Level 3 robbery while armed with a deadly weapon.2 Purnell argues that: (1)

      his two convictions violate the Indiana Constitutional prohibition against

      double jeopardy because they were enhanced by evidence of the same deadly

      weapon; and (2) his sentence is inappropriate under Indiana Appellate Rule

      7(B). Because our Supreme Court has established that the use of a single deadly

      weapon during the commission of separate offenses may be used to enhance the

      level of each offense without resulting in a violation of the Indiana Double

      Jeopardy Clause, we affirm his convictions. Additionally, because Purnell has

      failed to show that his sentence is inappropriate in light of the nature of the

      offense and his character, we affirm his sentence.


[2]   We affirm.


                                                     Issues
                1. Whether Purnell’s convictions violate the Indiana Constitutional
                prohibition against double jeopardy.

                2. Whether Purnell’s sentence is inappropriate pursuant to Indiana
                Appellate Rule 7(B).




      1
          IND. CODE § 35-43-2-1(3)(A).
      2
          I.C. § 35-42-5-1(2).


      Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 2 of 17
                                                     Facts
[3]   On January 13, 2015, around 6:00 p.m., Ashley Sanders (“Sanders”) was at her

      house with Angela Coleman (“Coleman”) and Shaneka Ballard (“Ballard”).

      Sanders’s two children and Coleman’s three children, who were between the

      ages of three and twelve years old, were also at Sanders’s house. As the women

      were sitting at the kitchen table, which had marijuana on it, they heard a knock

      at the front door. Sanders went to the door and, with the door still closed,

      asked who was there. A man then asked for Sanders’s boyfriend by name.

      Sanders replied that her boyfriend was not there.3 After the man left, Sanders

      looked out the door and saw “a bunch of guys outside.” (Tr. 50).


[4]   Sanders returned to the kitchen and told Coleman and Ballard what had

      happened. The three women then walked toward the front door, and a man

      knocked on the door and again asked for Sanders’s boyfriend. After Sanders

      told him that her boyfriend was not there, the man asked, “Where’s the weed

      at?” (Tr. 51). The man then kicked in the door, entered the house, and yelled,

      “Get the f**k down.” (Tr. 51). Sanders heard a “clicking noise” that sounded

      like a gun, and she ran out the back door and to a neighbor’s house to call the

      police.


[5]   Meanwhile, eight to ten men—all armed with guns and wearing bandana

      masks—also entered the house, pointed their guns, and ordered the remaining




      3
          Sanders’s boyfriend was in jail.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 3 of 17
      women and children to get on the ground. One man asked, “Where’s my s**t

      at[?]” and another one asked, “Where’s the stuff?” (Tr. 113). One man was

      pointing a gun at Ballard when his gun “slipped” or “dropped” from his hand.

      (Tr. 106). As he reached down for the gun, his bandana mask fell from his face,

      and Ballard recognized him as Purnell, whom she knew by his nickname,

      “Bama.” (Tr. 109). Ballard—who had known Purnell for over ten years since

      elementary school—said, “Bama, are you serious?” (Tr. 111). Purnell

      responded, “This has nothing to do with you. Be quiet.” (Tr. 111). As some of

      the men held the women and children at gunpoint, others went to the

      bedrooms, pulled out the drawers, and “ransacked” the house. (Tr. 56). After

      taking Sanders’s cellphone, her house and car keys, a “collection” of athletic

      shoes, some marijuana, and some money from Ballard’s backpack, the men left

      the house. (Tr. 55).


[6]   Approximately fifteen to thirty minutes after the crimes, Ballard contacted

      Purnell by sending a private message through Facebook4 and told him that she

      wanted her belongings returned. Purnell responded that Ballard “was not

      supposed to be there” and gave her his cell phone number, asking her to call

      him. (State’s Ex. 21). He also wrote that she should “[b]e cool” and “don’t say

      s**t” because he would return her belongings. (State’s Ex. 21). Ballard then

      called the cell phone number and recognized Purnell’s voice. She said,




      4
       Ballard was a Facebook friend of Purnell, whose Facebook user name was “Bama Purnell.” (State’s Ex.
      21).

      Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016    Page 4 of 17
      “Bama[,]” and he “instantly went into that [he] would get [her] stuff back” and

      that “he knew exactly who had it.” (Tr. 143). Purnell told her that he “was

      sorry” and would return her things. (Tr. 143).


[7]   The following day, Ballard informed the police of her conversation with

      Purnell, and she identified him on a photo array. When the police met with

      Purnell, they got his cell phone, called the phone number that Ballard had

      provided from the Facebook conversation, and Purnell’s phone rang.


[8]   Thereafter, the State charged Purnell with Level 2 burglary while armed with a

      deadly weapon and Level 3 robbery while armed with a deadly weapon. The

      trial court held a two-day jury trial on June 2-3, 2015. During the trial, all three

      women testified, and Ballard identified Purnell as one of the perpetrators and

      testified that he had a gun during the crimes. The State also introduced

      evidence of Ballard’s Facebook conversation with Purnell.


[9]   Purnell’s defense was that Ballard had misidentified him. During his closing

      argument, his counsel challenged the credibility of Ballard and the other victims

      and suggested that they had provided inconsistent testimony regarding details

      of the crimes. Purnell also tried to discount Ballard’s testimony regarding

      contacting him on Facebook by suggesting that it might not have been his




      Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 5 of 17
       Facebook page and that someone could have made up a fake Facebook page.5

       The jury found Purnell guilty as charged.


[10]   Subsequently, on July 6, 2015, the trial court held a sentencing hearing. As part

       of his statement, Purnell asserted that he felt that he had been “wrongfully

       accused of this crime by the jury.” (Tr. 298). His attorney argued that the trial

       court should not enter judgment of conviction on Purnell’s robbery offense,

       asserting that there was a “double jeopardy issue” and suggesting that the same

       evidence had been used to establish the essential elements of both offenses.6

       (Tr. 297). The prosecutor responded that the robbery conviction did not need

       to be merged or dismissed because the evidence showed that the burglary had

       been completed before the robbery occurred.


[11]   Prior to imposing Purnell’s sentence, the trial court asked him who else had

       been involved in the crimes, and he responded that had “no idea” who they

       were. (Tr. 303).7 When sentencing Purnell, the trial court stated:

                  Well Mr. Purnell, I’ve heard all the evidence in this case along
                  with the jury and the evidence was overwhelming. There was no
                  question that you were present and part of this enterprise.




       5
         Purnell’s counsel compared the situation to “Monte Teo[,] . . . the Notre Dame football player” that “[f]ell
       for a fake Facebook account.” (Tr. 267).
       6
        Purnell’s double jeopardy argument did not focus on the enhancement of the crimes by the use of a deadly
       weapon.
       7
           Apparently, at the time of sentencing, the other perpetrators of the crimes had not been identified.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016              Page 6 of 17
        The text messages . . . the communications that were had after
        the event, I - they weren’t actually text messages, confirm your
        involvement here. And the only - the only thing that I can
        conclude is that when you tell me you don’t know who else was
        involved and you say you weren’t involved is that you were less
        than candid with the jury and you’re being less than - less than
        honest with me. And that expression of remorse that was
        conveyed earlier is hollow and doesn’t really mean anything.

        I look at the aggravating circumstances here, I see a young man
        who has a juvenile record that includes receiving stolen property
        and theft, criminal mischief, battery, and possession - I believe it
        was possession of marijuana, but the main thing is that there are
        at least five adjudications, which were four offenses that would
        have been crimes if committed by an adult. I’m not considering
        in any way your multiple truancy or runaway status convictions
        as aggravating circumstances.

        I also note as I review the presentence investigation that your
        performance while on Probation or subject to the authority of the
        juvenile court was far from what was expected from you. You
        were threatening to staff members, you were violating the terms
        of your juvenile sentence and that too is an aggravating
        circumstance.

        The mitigating circumstance here, at age twenty-one, is that
        you’re still a young man, although you’re on the, the edge of the
        age range that I would consider to be a mitigating circumstance.
        I still think that’s a mitigating circumstance here.

                                             *****

        And in spite of the fact that from the trial testimony you
        expressed some remorse to the victim here at that point because
        you know, she wasn’t supposed to be there. She wasn’t the target
        of all this. In fact, the evidence suggest that none of the young
        women who were present were the target of this crime. But that

Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 7 of 17
               doesn’t mean that there wasn’t intent to commit a burglary, that
               doesn’t mean that there wasn’t a robbery here, that doesn’t mean
               that you didn’t actively participate in these crimes.

       (Tr. 303-05). The trial court found that the aggravating circumstances

       outweighed the sole mitigating factor of Purnell’s young age. The trial court

       imposed a twenty-five (25) year sentence, with twenty (20) years executed and

       five (5) years suspended to probation, for his Level 2 felony conviction and

       imposed a ten (10) year sentence for his Level 3 felony conviction. The trial

       court ordered these sentences to be served concurrently. Purnell now appeals.


                                                   Decision
[12]   Purnell argues that: (1) his two convictions violate the Indiana Constitutional

       prohibition against double jeopardy because they were both enhanced by

       evidence of the same deadly weapon; and (2) his sentence is inappropriate. We

       will review each argument in turn.


       1. Double Jeopardy


[13]   Turning first to Purnell’s double jeopardy argument, we note the Indiana

       Double Jeopardy Clause provides, in relevant part, that “No person shall be put

       in jeopardy twice for the same offense.” IND. CONST. art. I, § 14. “Indiana’s

       Double Jeopardy Clause was intended to prevent the State from being able to

       proceed against a person twice for the same criminal transgression.” Richardson

       v. State, 717 N.E.2d 32, 49 (Ind. 1999). Consequently, two or more offenses are

       the “same offense” and violate the state double jeopardy clause if, “with respect

       to either the statutory elements of the challenged crimes or the actual evidence
       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 8 of 17
       used to convict, the essential elements of one challenged offense also establish

       the essential elements of another challenged offense.” Id.


[14]   Purnell contends that his convictions violate the Double Jeopardy Clause under

       the actual evidence test. The Double Jeopardy Clause is violated under the

       actual evidence test if there is “a reasonable possibility that the evidentiary facts

       used by the fact-finder to establish the essential elements of one offense may

       also have been used to establish the essential elements of a second challenged

       offense.” Id. at 53. “[A] ‘reasonable possibility’ that the jury used the same

       facts to reach two convictions requires substantially more than a logical

       possibility.” Lee v. State, 892 N.E.2d 1231, 1236 (Ind. 2008). “Rather,

       ‘reasonable possibility’ turns on a practical assessment of whether the jury may

       have latched on to exactly the same facts for both convictions.” Id. See also

       Griffin v. State, 717 N.E.2d 73, 89 (Ind. 1999) (“To establish that two offenses

       are the same offense under the actual evidence test, the possibility must be

       reasonable, not speculative or remote.”), cert. denied. Our supreme court

       explained that “under the Richardson actual evidence test, the Indiana Double

       Jeopardy Clause is not violated when the evidentiary facts establishing the

       essential elements of one offense also establish only one or even several, but not

       all, of the essential elements of a second offense.” Guyton v. State, 771 N.E.2d
1141, 1142 (Ind. 2002) (quoting Spivey v. State, 761 N.E.2d 831, 833 (Ind.

       2002)).


[15]   Purnell does not challenge the evidence establishing the underlying elements of

       burglary and robbery. Instead, his actual evidence argument lies in his

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 9 of 17
       contention that “there is a reasonable possibility that the jury used the same

       evidence to establish the ‘while armed with a deadly weapon’ enhancement in

       both Count I and Count II.” (Purnell’s Br. 8-9). He asserts that because

       “[t]here was no separate evidence presented to show that [he] was armed with a

       deadly weapon at separate points in time to substantiate an enhancement on

       both counts[,]” his robbery conviction should be reduced to a Level 5 felony.

       (Purnell’s Br. 6). In support of his argument that his convictions cannot be

       enhanced by the use of the same deadly weapon, he relies on Smith v. State, 872
N.E.2d 169 (Ind. Ct. App. 2007), trans. denied, and attempts to analogize the

       prohibition of enhancing multiple convictions based on the same bodily injury

       to the enhancement of convictions by the same deadly weapon.


[16]   The State, on the other hand, asserts that “[t]he mere fact that the State used the

       same gun as evidence of the deadly weapon for [Purnell’s] burglary and robbery

       convictions does not establish a double jeopardy violation under the actual

       evidence test.” (State’s Br. 11) (citing Miller v. State, 790 N.E.2d 437, 439 (Ind.

       2003); Leggs v. State, 966 N.E.2d 204, 209 (Ind. Ct. App. 2012); Bunch v. State,

       937 N.E.2d 839, 847-48, 849 (Ind. Ct. App. 2010), trans. denied; Rawson v. State,

       865 N.E.2d 1049, 1055 (Ind. Ct. App. 2007), trans. denied).


[17]   Purnell’s argument falls into “a series of rules of statutory construction and

       common law that supplements the constitutional protections afforded by the

       Indiana Double Jeopardy Clause.” Miller, 790 N.E.2d at 439 (citing Pierce v.

       State, 761 N.E.2d 826, 830 (Ind. 2002); Spivey, 761 N.E.2d at 834). “Among

       these is the rule that precludes a ‘[c]onviction and punishment for an

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 10 of 17
       enhancement of a crime where the enhancement is imposed for the very same

       behavior or harm as another crime for which the defendant has been convicted

       and punished.’” Sistrunk v. State, 36 N.E.3d 1051, 1053-54 (Ind. 2015) (quoting

       Guyton, 771 N.E.2d at 1143 (quoting Richardson, 717 N.E.2d at 56 (Sullivan, J.,

       concurring))) (emphasis added by Sistrunk Court).


[18]   We agree with the State that there is no double jeopardy violation. While the

       State cannot use evidence of the same bodily injury to enhance multiple

       offenses, see Miller, 790 N.E.2d at 439 (citing Pierce, 761 N.E.2d at 830), our

       state double jeopardy law does not prohibit multiple enhancements based on a

       defendant’s use of the same weapon in the commission of multiple offenses. See

       id. See also Sistrunk, 36 N.E.3d at 1054 (“committing two or more separate

       offenses while armed with a deadly weapon . . . is not within the category of

       rules precluding enhancement of each offense based on ‘the very same

       behavior.’”); Berg v. State, No. 32A01-1504-CR-127, 2015 WL 6681087, at *4

       (Ind. Ct. App. Oct. 30, 2015) (clarifying that while the State is prohibited from

       using the same bodily injury to enhance multiple offenses, it is not prohibited

       from enhancing multiple offenses by the defendant’s use of the same weapon

       when committing multiple offenses).


[19]   “The repeated use of a weapon to commit multiple separate crimes is not ‘the

       very same behavior’ precluding its use to separately enhance the resulting

       convictions.” Miller, 790 N.E.2d at 439. “Rather, the use of a ‘single deadly

       weapon during the commission of separate offenses may enhance the level of

       each offense.’” Id. (quoting Gates v. State, 759 N.E.2d 631, 633 n. 2 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 11 of 17
       2001)). Indeed, our supreme court recently explained that the holding

       expressed in Miller—that “the use of a single deadly weapon during the

       commission of separate offenses may enhance the level of each offense”—is a

       “rule [that] predates Richardson by several years and thus cannot be said to be

       included in the ‘very same behavior’ category of examples precluding

       enhancements.” Sistrunk, 36 N.E.3d at 1054 (citing multiple cases). The

       Sistrunk Court also noted that it had made the same observation post-

       Richardson. Id. (citing Gates, 759 N.E.2d at 633 n.2; Miller, 790 N.E.2d at 439).

       The Sistrunk Court then clarified:


               In sum, our jurisprudence teaches that committing two or more
               separate offenses each while armed with a deadly weapon—even
               the same weapon—is not within the category of rules precluding
               the enhancement of each offense based on “the very same
               behavior.” Stated somewhat differently, our recognition in
               Richardson of the common law rule establishing that
               enhancements cannot be imposed for the very same behavior
               could not have included use of a single deadly weapon during the
               commission of separate offenses. And this is so because no such
               common law rule existed. Instead the opposite was true.


       Id.


[20]   Here, there is no dispute that Purnell’s burglary and robbery were separate

       offenses. The State introduced evidence that Purnell was armed with a gun

       when he and his cohorts kicked in the door of and entered Sanders’s house and

       that he had the same gun when he assisted in the commission of the robbery

       offense. Because our Supreme Court has established that the use of a single


       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 12 of 17
deadly weapon during the commission of separate offenses may be used to

enhance the level of each offense and does not result in a violation of the

Indiana Double Jeopardy Clause, we affirm Purnell’s convictions. See, e.g.,

Sistrunk, 36 N.E.3d at 1054 (reviewing double jeopardy cases and holding that

the defendant’s commission of robbery and criminal confinement while armed

with the same gun was not within the category of double jeopardy rules

precluding the enhancement of each offense based on the very same behavior);

Miller, 790 N.E.2d at 439 (holding that there was no double jeopardy violation

where the defendant’s convictions for criminal confinement, robbery, and

criminal deviate conduct were enhanced by use of the same knife); Gates, 759
N.E.2d at 633 n.2 (“It is well established in Indiana that the use of a single

deadly weapon during the commission of separate offenses may enhance the

level of each offense.”). See also Leggs, 966 N.E.2d at 209 (holding that the

defendant “was not subjected to double jeopardy when he was convicted of

multiple crimes enhanced by the use of a knife”); Bunch, 937 N.E.2d at 848

(holding that the use of the sawed-off shotgun to enhance the defendant’s

robbery and confinement convictions did not constitute double jeopardy);

Rodriguez v. State, 795 N.E.2d 1054, 1058 (Ind. Ct. App. 2003) (explaining that

the defendant’s use of a shotgun to commit multiple offenses did not preclude

the separate enhancement of the offenses and did not violate double jeopardy

principles), trans. denied.


2. Sentencing




Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 13 of 17
[21]   Purnell contends that his aggregate sentence of twenty-five years, with twenty

       years executed and five years suspended to probation, for his Level 2 felony

       conviction and his Level 3 felony conviction is inappropriate. Purnell, who was

       twenty-one years old at the time of his offenses and had a history of juvenile

       offenses, suggests that his sentence was inappropriate because this was his first

       adult felony conviction.


[22]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

       Rule 7(B) review “should be to attempt to leaven the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).


[23]   Whether a sentence is inappropriate ultimately turns on “the culpability of the

       defendant, the severity of the crime, the damage done to others, and a myriad

       of other factors that come to light in a given case.” Id. at 1224. Additionally,

       “[u]nder Indiana law, several tools are available to the trial court to use in

       fashioning an appropriate sentence for a convicted offender.” Sharp v. State, 970
N.E.2d 647, 650 (Ind. 2012). These “penal tools”—which include suspension

       of all or a portion of the sentence, probation, executed time in a Department of

       Correction facility, and concurrent rather than consecutive sentences—“form

       an integral part of the actual aggregate penalty faced by a defendant and are

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 14 of 17
       thus properly considered as part of the sentence subject to appellate review and

       revision.” Id. (citing Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010)).


[24]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       Here, the jury found Purnell guilty of Level 2 felony burglary and Level 3

       felony robbery. The sentencing range for a Level 2 felony is between ten (10)

       and thirty (30) years, with an advisory sentence of seventeen and one-half (17

       ½) years. I.C. § 35-50-2-4.5. The sentencing range for a Level 3 felony is

       between three (3) and sixteen (16) years, with an advisory sentence of nine (9)

       years. I.C. § 35-50-2-5. At sentencing, the trial court found that the aggravating

       circumstances, including Purnell’s criminal history and prior failed attempts at

       probation, outweighed the sole mitigating factor of Purnell’s young age. The

       trial court imposed a twenty-five (25) year sentence with twenty (20) years

       executed and five (5) years suspended to probation for his Level 2 felony

       conviction and imposed a ten (10) year sentence for his Level 3 felony

       conviction, and it ordered these sentences to be served concurrently. Thus, the

       trial court utilized some of the available “penal tools” to fashion a sentence for

       Purnell. See Sharp, 970 N.E.2d at 650.


[25]   The nature of Purnell’s offenses reveals that he and a group of up to ten men—

       all of whom were armed with guns and wearing masks—kicked in the door of a

       house containing three women and five minor children. Purcell and his cohorts

       were in search of drugs. Thereafter, they pointed their guns at the women and

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 15 of 17
       children and then took money, keys, shoes, marijuana, and a cellphone from

       the house. Purnell attempts to minimize the nature of his offenses by pointing

       out that he may have been found guilty under an accomplice liability theory

       and suggesting that he did not personally carry any items out of the house. We

       do not find merit in this argument. Indeed, an “individual who aids another

       person in committing a crime is as guilty as the actual perpetrator.” Sanquenetti

       v. State, 727 N.E.2d 437, 441 (Ind. 2000).


[26]   Turning to Purnell’s character, we see from the record that Purnell had a

       history of juvenile adjudications for receiving stolen property, theft, criminal

       mischief, disorderly conduct, and possession of marijuana. Additionally, he

       also had violations of juvenile probation. Purnell suggests that his character

       should be viewed with favor because this was his first adult felony conviction.

       Purnell also asserts that he “immediately expressed remorse and offered to

       make right what was taken[.]” (Purnell’s Br. 13). The trial court, however,

       factored in Purnell’s age and proffered remorse when sentencing him. Indeed,

       the trial court considered his age to be a mitigating circumstance but

       determined that it was not a particularly weighty one. Additionally, before

       imposing Purnell’s sentence, the trial court noted that his expression of remorse

       was “hollow.” (Tr. 303). We will not reweigh the trial court’s determinations.


[27]   Purnell has not persuaded us that that his aggregate twenty-five year sentence,

       with twenty years executed and five years suspended to probation, for his Level

       2 felony and Level 3 felony convictions is inappropriate. Therefore, we affirm

       the trial court’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 16 of 17
[28]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1507-CR-1008 | February 18, 2016   Page 17 of 17